DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 contains the limitations “Load-bearing structure (1) according to claim 1, characterized in that said first (10) and said second (20) support beam comprise a quadrangular cross section. Load-bearing structure (1) according to claim 1, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0090316) in view of Schneider et al. (US 9,016,292).


a first support beam (first turning shaft 21) for a plurality of photovoltaic panels (10), having a longitudinal axis adapted to be arranged in north-south direction (Figure 5 and [68], the longitudinal axis of the support beam can be arranged in the north-south direction if desired); 
 a plurality of crosspieces (panel support frame 25) for fixing said photovoltaic panels (10) to said first beam (first turning shaft 21) ([67]); 
a plurality of support poles (51) for said first beam (first turning shaft 21), arranged equidistant to one another, adapted to be secured to the ground and provided, at their free end, with a hinge connection (50) adapted to allow the rotation of said first beam (first turning shaft 21) about its longitudinal axis (Figures 1-2, 5 and [75] and [77]-[78]); 
a linear actuator (linear actuator in drive unit 40) having a first and a second end ([39]), 
a first crank (first cell support 20 including 22, 24) associated with said first beam (first turning shaft 21) and adapted to impart a rotation movement thereto ([67]), 
a second support beam (second turning shaft 21) for a plurality of photovoltaic panels (10), having a longitudinal axis adapted to be arranged in north-south direction, parallel to said first beam (first turning shaft 21) (Figures 1-2 and 5 and [68], the longitudinal axis of the support beam can be arranged in the north-south direction if desired);

a plurality of support poles (51) for said second beam (second turning shaft 21), arranged equidistant from one another, adapted to be secured to the ground and provided, at their free end, with a hinge connection (50) adapted to allow the rotation of said second beam (second turning shaft 21) about its longitudinal axis (Figures 1-2, 5 and [75] and [77]-[78]);  
a second crank (second cell support 20 including 22, 24) associated with said second beam (second turning shaft 21) and adapted to impart a rotation movement thereto ([67]);
a connecting rod (connection bar 30) between said first and said second crank (cell supports 20 including 22, 24) (each row of panels has a crank connected to the connection bar, [43] and Figure 2), 
where said second end of said linear actuator (linear actuator in drive unit 40) is hinged to said connecting rod (connection bar 30) to allow the simultaneous and coordinated movement of said first and said second crank (22, 24) and the consequent simultaneous and coordinated rotation of the respective first and second beam (turning shafts 21) of said structure (Figures 1-2 and 5 and [39]-[43]).

Song does not disclose that the first end of the linear actuator is hinged to one of said support poles.



It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Song such that the first end of the linear actuator is hinged to one of said support poles, as taught by Schneider, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, modified Song discloses all of the claim limitations as set forth above. Song additionally discloses that said linear actuator (As modified above, the linear actuator is hinged to one of the support poles), said first crank (22, 24) said second crank (22, 24) and said connecting rod (connection bar 30) are positioned in the central portion of said first and said second support beam (turning shafts 21) (Figures 1 and 5).

Regarding claim 3, modified Song discloses all of the claim limitations as set forth above. Modified Song additionally discloses that the second end of said linear actuator acts on a substantially central portion of said connecting rod (connection bar 30) (As modified above, one end of the linear actuator is hinged to one of the support poles and the other end acts on a central portion of the connecting rod as a result of the location of the support poles).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0090316) in view of Schneider et al. (US 9,016,292), as applied to claim 1 above, in further view of Hayden (US 2008/0236567).
Regarding claim 4, modified Song discloses all of the claim limitations as set forth above. Song additionally discloses that said first and said second crank (22, 24) are firmly fastened respectively to said first and said second support beam (turning shafts 21) (Figure 5 and [71]-[72]).
Song does not disclose that the fixing means is screws and bolts.
Hayden discloses a solar tracking device (abstract) comprising fixing means and discloses that the those skilled in the art will recognize that the fixing means (fasteners 180 and 184) can be any of a variety of screws, bolts, rivets, and the like ([87]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use screws and bolts to fix the first and second crank to the first and second support beam of Song, as taught by Hayden, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/           Primary Examiner, Art Unit 1726